EXHIBIT 10.36

 

INVESTOR RELATIONS CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) effective as of December 2, 2014 is
entered into by and between Elite Data Services, Inc. a Florida corporation
(herein referred to as the “Company”) and EraStar Inc. a Nevada Corporation
(herein referred to as the “Consultant”) or it’s successors, designees or
assignees, and replaces and supersedes any and all other agreements between the
above parties.

 

RECITALS

 

WHEREAS, Company is a publicly-held corporation with its common stock listed on
the OTC Markets OTC.QB exchange under the symbol DEAC; and

 

WHEREAS, Company desires to engage the services of Consultant to advise the
Company regarding investor communications, and public relations with
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

 

1. Term of Consultancy. Company hereby agrees to retain Consultant to act in an
advisory and consulting capacity to the Company and Consultant hereby agrees to
provide services to the Company commencing upon December 3, 2014 and ending,
unless challenged or terminated, on December 3, 2015.

 

2. Duties of Consultant. Consultant agrees that it will generally provide the
following specified advisory and consulting services through its officers,
employees, consultants and other professionals during the term specified in
Section 1:

 

 

·

Advise, consult and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, assist in establishing an
image for the Company in the financial community, and assist in creating the
foundation for subsequent financial public relations efforts;

       

·

Assist in making new introductions of the Company to the financial community;

       

·

With the cooperation and support of the Company and its management and
directors, maintain an awareness during the term of this Agreement of the
Company's plans, strategy and personnel, as they may evolve during such period,
and consult and assist the Company in communicating appropriate information
regarding such plans, strategy and personnel to the financial community;

       

·

Advise, assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

       

·

Perform the functions generally assigned to shareholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to Consultant by the Company); if
requested, assist in the preparation of press releases for the Company with the
Company's involvement and approval of all Company press releases, reports and
other communications with or to shareholders, the investment community and the
general public; consulting with respect to the timing, form, distribution and
other matters related to such releases, reports and communications; and, at the
Company’s request and subject to the Company’s securing its own rights to the
use of its names, marks, and logos, consulting with respect to corporate
symbols, logos, names, assist in the presentation of such symbols, logos and
names, and other matters relating to corporate image;

       

·

Under the Company's direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;

       

·

Under the Company's direction and approval conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company's plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

       

·

At the Company's request, and under the Company’s direction and approval, review
business plans, strategies, mission statements budgets, proposed transactions
and other plans for the purpose of advising the Company of the public relations
implications thereof; and,

       

·

Otherwise perform as the Company's advisor and consultant for public relations
and relations with financial professionals.

 

 
1


--------------------------------------------------------------------------------




 

3. Duties of Company. The Parties hereto recognize that the success of
Consultant’s services to be provided pursuant to this Agreement rely heavily on
cooperation and communication between Consultant and the Company. In this
regard, the Company and Consultant agree that the Company will use its best
efforts in cooperating and communicating with Consultant The above
notwithstanding, the Company agrees and understands that the status of the
Company’s Intellectual Property rights and defenses constitutes an important
part of Consultant’s understanding of and ability to perform its duties pursuant
to this Agreement.

 

4. Allocation of Time and Energies. Consultant hereby promises to perform and
discharge faithfully the targeted responsibilities which may be assigned to
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the advisory and consulting services
required hereunder. Although no specific hours-per-day requirement is required
of Consultant pursuant to this Agreement; Consultant and the Company agree that
Consultant will perform the duties set forth herein above in a diligent and
professional manner. The parties acknowledge and agree that a disproportionately
large amount of the effort to be expended and the costs to be incurred by
Consultant are expected to occur within or shortly after the first two months of
the effectiveness of this Agreement. In addition to and notwithstanding the
above, the Company represents and warrants that it is, as of the date of this
Agreement, fully compliant with the reporting requirements of the United States
Securities and Exchange Commission (“SEC”). The Company represents and warrants
that it will continue to maintain compliance with applicable SEC rules and
regulations governing the filings required by public corporations. In the event
that the Company is either not fully compliant as of the effective date of this
Agreement, or at any time during the term of this Agreement, then the Company
and Consultant shall agree on a schedule for achieving such compliance. In the
event that the parties cannot agree on such a schedule, then the dispute
resolution provisions of Articles 15 and 17 herein may be invoked by either
party.

 

5. Remuneration.

 

a) As full and complete compensation for services described in this Agreement,
the Company shall compensate Consultant by paying a one-time retainer of Twenty
Five Thousand Dollars $25,000 within twenty (20) business days from the signing
of the Agreement and Fifteen Thousand Dollars ($15,000) per month upon signing
of the Contract. As an accommodation by the Consultant, the Company may issue
stock in lieu of any cash payment if the Company is unable to fulfill their
payment obligation. 

 

b) For undertaking this engagement and for other good and valuable
consideration, the Company agrees to issue to Consultant eight hundred
sixty-nine thousand four hundred forty-one (869,441) restricted stock shares in
two certificates upon signing of the Agreement. The first certificate shall be
cut to reflect Five Hundred Thousand (500,000) shares and the second certificate
shall be Three Hundred and Sixty-Nine Thousand Four Hundred Forty-One (369,441)
Shares. Within ten (10) business days of signing of this Agreement, the first
certificate shall be promptly delivered to Consultant with its restrictive
legend as a nonrefundable, non-apportionable, and non-ratable retainer of
initial payment. Upon six months from the signing of the Contract if there has
been no challenge or termination of the Agreement, the Company shall deliver to
the Consultant the second stock certificate with its restrictive legends
removed. If the Company challenges performance under this Agreement, it must do
so on or before July 3, 2015, and upon third party review of performance, if
performance is determined not to be met, the entire contract shall be canceled.
If neither the Company or Consultant terminates or challenges this Agreement on
or before July 3, 2015, the Company shall issue and deliver eight hundred sixty
nine thousand four hundred forty one (869,441) restricted shares, of the
Company’s Common Stock (“Common Stock” or “compensation shares”) within ten (10)
business days (“Phase 2”) to the Consultant. The Company understands and agrees
that Consultant has foregone significant opportunities to accept this engagement
and that the Company derives substantial benefit from the execution of this
Agreement and the ability to announce its relationship with Consultant. It is
further agreed that if at any time during the term of this agreement, the
Company or substantially all of the Company’s assets are merged with or acquired
by another entity, or some other change occurs in the legal entity that
constitutes the Company, the Consultant shall retain and will not be requested
by the Company to return any of the shares.

 

 
2


--------------------------------------------------------------------------------




 

c) The Company shall grant and deliver to Consultant a warrant for 1,000,000
shares with a strike price of $2.00 per share, exercisable immediately through
December 1, 2015 for a term of one (1) year from the time of its grant
commencing upon the signed agreement (the “Warrant”) as additional consideration
for Consultant’s services, to be delivered in one tranche. This warrant shall be
issued on the effective date of this Agreement and shall be fully earned and
non-assessable as of the effective date of this Agreement.

 

d) The compensation shares and warrants issued pursuant to this agreement shall
be issued in the name of Consultant, Inc, Tax ID # 46-4156965 or its designees
to be provided under separate cover email.

 

e) With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”); Company shall cause to be issued a
certificate representing the Common Stock and, if required by applicable law, a
written opinion of counsel for the Company stating that said shares are validly
issued, fully paid and non-assessable and that the issuance and eventual
transfer of them to Consultant has been duly authorized by the Company. Company
warrants that all Shares and share equivalents issued to Consultant pursuant to
this Agreement shall have been validly issued, fully paid and non-assessable and
that the issuance and any transfer of them to Consultant shall have been duly
authorized by the Company’s board of directors.

 

f) Consultant acknowledges that the shares are Rule 144 restricted shares of
Common Stock to be issued pursuant to this Agreement (collectively, the “144
Securities”) have not been registered under the Securities Act of 1933, and
accordingly are “restricted securities” within the meaning of Rule 144 of the
Act. As such, the 144 Securities may not be resold or transferred unless the
Company has received an opinion of counsel reasonably satisfactory to the
Company that such resale or transfer is exempt from the registration
requirements of that Act. The Company agrees to take any and all action(s)
necessary to clear the subject securities of restriction upon presentation of
any Rule 144(d) application by Consultant or its broker, including, but not
limited to: (1) Authorizing the Company’s transfer agent to remove the
restrictive legend on the subject securities; (2) Expediting either the
acquisition of a legal opinion from Company’s counsel authorizing the removal of
the restrictive legend, or accepting a third party legal opinion acknowledging
same; and (3) Cooperating and communicating with Consultant and its broker in
order to use Company’s best efforts to clear the subject securities of
restriction as soon as possible after presentation of a Rule 144(d) application
by Consultant (or its broker) to either the Company and/or the Company’s
transfer agent. Further, the Company agrees to not unreasonably withhold or
delay approval of any application filed by Consultant under Rule 144(d) of the
Act to clear the subject securities of restriction.

 

g) Consultant and the Company acknowledge and agree that Consultant will suffer
irreparable harm and anticipated and actual damages in the event that the
Company unreasonably withholds or delays any Rule 144(d) application by
Consultant to either the Company or the Company’s transfer agent. The Company
agrees that money damages could not compensate Consultant for its irreparable
harm.

 

 
3


--------------------------------------------------------------------------------




 

h) Consultant and the Company therefore agree that the Company shall have a
period of five (5) business days from the date Consultant’s Rule 144(d)
application is tendered to either the Company or its transfer agent by either
Consultant and/or its broker, to take any and all necessary action to clear the
subject securities of restriction, consistent the covenants in Section 5.4
above. The Company and Consultant agree that this five (5) day period is
reasonable and consistent with industry standards concerning the handling and
processing of restricted securities under Rule 144 by publicly traded companies.
The Company also acknowledges that Consultant’s ability to clear the subject
securities of restriction, by virtue of the Company’s best efforts, cooperation,
covenants and representations in this regard is a material part of this
Agreement and is a reasonable and material expectation of Consultant in entering
into this Agreement. Should events occur that require further expense of time
beyond this five (5) day time period, the Company and Consultant shall
reasonably agree in a writing signed by each to an extension for a specific
amount of time. In no event shall an extension be agreed to unless the Company
comports with its “best efforts” obligations, as set out above, and communicates
with Consultant bona fide and reasonable attempts at meeting Company’s
obligations to clear the subject restricted securities, as described herein. Any
written extension herein may be executed in counterparts by the principals of
the Company and Consultant, and facsimile signatures may be tendered in lieu of
originals. It is agreed that the separate signature of each principal on any
agreement to extend time shall be deemed a complete original.

 

i) Should the Company fail to successfully take any and all actions necessary to
clear the subject securities of restriction within the five (5) day time period
after Consultant or its broker’s presentation of a Rule 144(d) application, or
seek to extend time as provided for above in sub-section (b), and in light of
the irreparable harm that Consultant will suffer in the event of any intentional
and/or unintentional delay in Consultant’s Rule 144(d) application, Company
herein irrevocably consents and agrees that Consultant shall be entitled to
injunctive relief in order to immediately enforce Consultant’s right to removal
of the restrictive legend on the Company’s securities. Company further agrees
that Consultant shall be entitled to immediately seek the injunctive relief
contemplated and described herein in the Superior Court of California, Marin
County. Both the Company and Consultant agreed that Consultant’s access to
injunctive relief; and the Company’s consent to Consultant’s ability to obtain
such injunctive relief shall not otherwise amend, supersede or modify the
parties’ agreement to submit any other disputes to mediation and arbitration as
provided herein.

 

j) The third party representative as specified in 5(b) shall be Mike Baron.

 

6. Consent. In connection with the acquisition of Securities hereunder,
Consultant represents and warrants to the Company, to the best of its/his
knowledge, as follows:

 

a) Consultant acknowledges that Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Securities, and
any additional information which Consultant has requested.

 

b) Consultant’s investment in restricted securities is reasonable in relation to
Consultant’s net worth, which is in excess of ten (10) times Consultant’s cost
basis in the Shares. Consultant has had experience in investments in restricted
and publicly traded securities, and Consultant has had experience in investments
in speculative securities and other investments which involve the risk of loss
of investment. Consultant acknowledges that an investment in the Securities is
speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits and risks of this investment without the
necessity of relying upon other advisors, and Consultant can afford the risk of
loss of his entire investment in the Securities. Consultant is (i) an accredited
investor, as that term is defined in Regulation D promulgated under the
Securities Act of 1933, and (ii) a purchaser described in Section 25102 (f) (2)
of the California Corporate Securities Law of 1968, as amended.

 

c) Consultant is acquiring the Securities for Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

 

 
4


--------------------------------------------------------------------------------




 

7. Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain non
cancellable and due and payable, and any compensation received by Consultant may
be retained in the entirety by Consultant, all without any reduction or
pro-rating and shall be considered and remain fully paid and non-assessable.
Notwithstanding the non-Assignability of Consultant’s services, Company shall
assure that in the event of any merger, acquisition, or similar change of form
of entity, that its successor entity shall agree to complete all obligations to
Consultant, including the provision and transfer of all compensation herein, and
the preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.

 

8 Expenses. Consultant agrees to pay for all its other than extraordinary items
outside the normal scope of operations as approved by the Company prior to its
incurring an obligation for reimbursement.

 

9. Indemnification.

 

(a) The Company warrants and represents that all communications, written
documents or materials furnished to Consultant by the Company with respect to
financial affairs, operations, profitability and strategic planning of the
Company are accurate and Consultant may rely upon the accuracy thereof without
independent investigation. The Company will protect, indemnify and hold harmless
Consultant against any claims or litigation including any damages, liability,
cost and reasonable attorney's fees as incurred with respect thereto resulting
from Consultant 's performance of its obligations under this Agreement,
communication or dissemination of any said information, documents or materials
excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company.

 

(b) The Consultant agrees to indemnify and hold harmless the Company, its
partners, financiers parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach of the Consultant's representations and
warranties contained in, or by any breach of any other provision of, this
Agreement by the Consultant.

 

(c) Compliance with Laws. Both Consultant and Company will comply with all
applicable international, national, regional, and local laws and regulations
with regard to its activities under this Agreement, including any applicable
laws and regulations in the Territory, and the U.S. Foreign Corrupt Practices
Act, which prevents unlawful payments to third parties and such party in
violation is subject to the indemnification of the other party for resulting
claims.

 

(d) All Prior Discussion Amendments Must Be In Writing. No provisions in either
party’s past discussions, or in any other business forms or documents or emails
employed by either party will supersede the terms and conditions of this
Agreement, and no supplement, modification, or amendment of this Agreement shall
be binding, unless executed in writing by a duly authorized representative of
each party to this Agreement. This writings can be submitted via email post
contract date. Therefore, it is very important that both parties carefully read
and inspect this contract and if any agreed to terms have been omitted not
included, prior to affixed signatures, the Contract shall be modified to reflect
the intent and agreements of both parties. Once signatures are affixed hereto,
all past agreements shall be deemed voided and this Agreement shall set forth
the intent of the parties.

 

 
5


--------------------------------------------------------------------------------




 

10. Representations and Warranties. The Company represents and warrants that any
information furnished to Consultant will contain no untrue statement of any
material fact nor omit any material facts, which would make the information
misleading. The Company represents and warrants that it will adhere to any and
all local, state and federal laws, rules and regulations governing the Company’s
businesses and any and all actions and activities involving the Company, its
shareholders and the investment community. The Company further warrants that if
the circumstances relating to information or documents furnished to Consultant
change at any time, the Company will inform Consultant promptly of the changes
and immediately deliver to Consultant documents or information necessary to
ensure the continued accuracy and completeness of all information and documents.
Consultant represents to the Company that it will not, to the best of
Consultant’s knowledge and belief, make any untrue statement of material fact.
Consultant further represents and warrants to the Company that, to the best of
Consultant’s knowledge and belief, all actions taken by it, on behalf of the
Company, in connection with its’ advisory services will be conducted in
compliance with all applicable state and federal laws. Further, Consultant shall
comply with any procedures that might be reasonably imposed by the Company or
its legal counsel to ensure compliance with such laws. Both the Company and
Consultant agree and acknowledge that they and their employees, advisors and
consultants and therefore the parties’ duties and obligations under this
Agreement will be performed and governed by applicable state and federal law,
including without limitation the federal securities laws. All parties expressly
understand, agree and acknowledge that Consultant's performance of its duties
hereunder cannot and therefore will in no way be measured by the price of the
Company's common stock, nor the trading volume of the Company's common stock. It
is also understood that the Company is entering into this Agreement with
EraStar, Inc, a Nevada Corporation and not any individual member of EraStar,
and, as such, Consultant will not be deemed to have breached this Agreement if
any member, officer or director of EraStar leaves the firm or dies or becomes
physically unable to perform any meaningful activities during the term of the
Agreement, provided the Consultant otherwise performs its obligations under this
Agreement. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the services set forth herein. Consultant acknowledges that, to the best
of its knowledge, the performance of the services set forth under this Agreement
will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a securities
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.

 

11. Legal Representation. Consultant represents that it has consulted with
independent legal counsel and/or tax, financial and business advisors, to the
extent the Consultant deemed necessary.

 

12. Status as Independent Contractor. Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

 

13. Attorney's Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

14. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

 
6


--------------------------------------------------------------------------------




 

15. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

 

To the Company:

Elite Data Services, Inc.

4447 N. Central Expressway Ste 110-135

Dallas, TX 75205

(972)-885-3981

Attention: Steven Frye, CEO

 

EraStar Inc.:

 

11411 Southern Highlands Parkway Ste 160

Las Vegas NV 89141

(702) 480 9800

Attention: Jens Dalsgaard, CEO

 

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

 

16. Term and Termination of Agreement.

 

a) This Agreement shall remain in full force and effect for a term of twelve
(12) months as detailed in Paragraph 5. During the terms of this Agreement the
indemnity provisions set forth paragraph in 14 shall survive any termination of
this Agreement.

 

b) After the original term of this agreement is expired, this agreement may be
extended upon either party giving the other party 30 days written notice, which
written notice shall be sent by certified mail return receipt. Extension of the
agreement shall be effective on the 30th day after said written notice has been
mailed or delivered, whichever is earlier.

 

c) Notwithstanding anything to the contrary, if either party materially breaches
this agreement, the non-breaching party may, at his or its election, immediately
terminate the agreement thereby relieving the non-breaching party of any
obligation there under. Alternatively, the non-breaching party may proceed with
performance without waiving any rights under the agreement. A material breach
will mean and refer to a party's failure to comply with any covenants or
obligation specified in this agreement.

 

d) In the event of a dispute arising between parties the dispute may be
submitted to mediation before the Judicial Arbitration and Mediation Services
("JAMS") in Nevada or Tennessee as pursuant to Paragraph 16. The parties shall
bear the costs of mediation equally. In the event that either party refuses to
participate in mediation said party shall be prohibited from recovering attorney
fees notwithstanding anything to the contrary in this agreement.

 

e) If mediation should fail to resolve the dispute between the parties, the
matter shall be submitted to JAMS for binding arbitration. The discovery rules
of the court shall apply and both parties have a duty of good faith to limit the
cost and scope of discovery to materials pertinent to the dispute at hand. The
costs of arbitration shall be equally shared by the parties until the dispute is
either settled or adjudicated, at which time the arbitration may award said fees
and costs to the prevailing party.

 

17. Choice of Law, Jurisdiction and Venue. The parties agree that if the
Consultant is to bring an action under this Agreement, the Agreement shall be
governed by, construed and enforced in accordance with the State of Nevada and
Nevada will be the venue of any dispute and will have jurisdiction over all
parties. The parties further agree that if the Company is to bring an action
under this Agreement, the Agreement shall be governed by, construed and enforced
in accordance with the State of Tennessee and Tennessee will be the venue of any
dispute and will have jurisdiction over all parties.

 

 
7


--------------------------------------------------------------------------------




 

18. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or pertaining to any and all prior or subsequent agreements between
or amongst the parties; or the alleged breach thereof, or relating to Consultant
's activities or remuneration under this Agreement, shall be settled by binding
arbitration in Nevada (if brought by Consultant) or Tennessee (if brought by
Company), in accordance with the applicable rules of the JAMS, and judgment on
the award rendered by the arbitrator(s) shall be binding on the parties and may
be entered in any court having jurisdiction as provided by Paragraph 14 herein.

 

19. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

20. Severability. If any provision of this Agreement should, for any reason, be
held violative of any applicable law, and so much of this Agreement, be held
unenforceable, then the invalidity of such a specific provision in this
Agreement shall not be held to invalidate any other provision in this Agreement,
which other provisions shall remain in full force and effect unless removal of
the invalid provisions destroys the legitimate purposes of this Agreement, in
which event this Agreement shall be cancelled.

 

21. Confidentiality. From time to time during the Term, either Party (as the
”Disclosing Party”) may disclose or make available to the other Party (as the
”Receiving Party”) information about its business affairs and services,
confidential information and materials comprising or relating to Intellectual
Property, trade secrets, third-party confidential information and other
sensitive or proprietary information, as well as the terms of this Agreement[,
whether orally or in written, electronic or other form or media][, and]
[[,]whether or not marked, designated or otherwise identified as “confidential”]
(collectively, ”Confidential Information”). Confidential Information does not
include information that, at the time of disclosure [and as established by
documentary evidence]: (a) is or becomes generally available to and known by the
public other than as a result of, directly or indirectly, any breach of this
Section 9 by the Receiving Party or any of its Representatives; (b) is or
becomes available to the Receiving Party on a non-confidential basis from a
third-party source, provided that such third party is not and was not prohibited
from disclosing such Confidential Information; (c) was known by or in the
possession of the Receiving Party or its Representatives prior to being
disclosed by or on behalf of the Disclosing Party; (d) was or is independently
developed by the Receiving Party without reference to or use of, in whole or in
part, any of the Disclosing Party’s Confidential Information; or (e) is required
to be disclosed pursuant to applicable Law. The Receiving Party shall[, for 6
months from [receipt/disclosure] of such Confidential Information]: (x) protect
and safeguard the confidentiality of the Disclosing Party’s Confidential
Information with at least the same degree of care as the Receiving Party would
protect its own Confidential Information, but in no event with less than a
commercially reasonable degree of care; (y) not use the Disclosing Party’s
Confidential Information, or permit it to be accessed or used, for any purpose
other than to exercise its rights or perform its obligations under this
Agreement; and (z) not disclose any such Confidential Information to any Person,
except to the Receiving Party’s Representatives who need to know the
Confidential Information to assist the Receiving Party, or act on its behalf, to
exercise its rights or perform its obligations under this Agreement. The
Receiving Party shall be responsible for any breach of this Section 9 caused by
any of its Representatives. [[On the expiration or earlier termination of this
Agreement/At any time during or after the Term, at the Disclosing Party’s
written request], the Receiving Party and its Representatives shall, pursuant to
Section 10.4, promptly [return/destroy] all Confidential Information and copies
thereof that it has received under this Agreement.

 

 
8


--------------------------------------------------------------------------------




 

22. All Prior Discussion Amendments Must Be In Writing. No provisions in either
party’s past discussions, or in any other business forms or documents or emails
employed by either party will supersede the terms and conditions of this
Agreement, and no supplement, modification, or amendment of this Agreement shall
be binding, unless executed in writing by a duly authorized representative of
each party to this Agreement. This writings can be submitted via email post
contract date. Therefore, it is very important that both parties carefully read
and inspect this contract and if any agreed to terms have been omitted not
included, prior to affixed signatures, the Contract shall be modified to reflect
the intent and agreements of both parties. Once signatures are affixed hereto,
all past agreements shall be deemed voided and this Agreement shall set forth
the intent of the parties.

 

AGREED TO:

“Company”

  Elite Data Services Inc.  

 

   Date: December 3, 2014   By: /s/ Steven Frye         Steven Frye,
CEO/President           “Consultant”  Erastar, Inc.        Date: December 3,
2014 By:  /s/ Vanessa Luna      Vanessa Luna, COO/President

 

 

9

--------------------------------------------------------------------------------